Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 23, 2011                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143346                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  WALTER J. SHAW,                                                                                          Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 143346
                                                                    COA: 300389
                                                                    WCAC: 09-000090
  EATON CORPORATION and OLD
  REPUBLIC INSURANCE COMPANY,
            Defendants-Appellants.

  _________________________________________/

          On order of the Court, the application for leave to appeal the May 23, 2011 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.

        MARKMAN, J. (concurring).

          Although I am troubled by the magistrate’s findings, particularly with respect to
  plaintiff having suffered a mental disability under MCL 418.301(2), given that the only
  testimony on this point was that plaintiff felt “overwhelmed” and “anxious” due to his
  employer’s purported lack of concern regarding his complaints that a fellow employee
  had not been properly trained, and plaintiff’s psychiatrist’s opinion that such feelings
  prevented plaintiff from holding gainful employment, I nonetheless reluctantly concur
  with the instant order of denial. For purposes of review in this Court, factual findings by
  the magistrate and the WCAC are treated as conclusive, in the absence of fraud. Mudel v
  Great Atlantic & Pacific Tea Company, 462 Mich 691, 701 (2000).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 23, 2011                   _________________________________________
           t1116                                                               Clerk